DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Drawings
The drawings are objected to because in FIG. 3, the leader line of “101” does not reference the points or “wings”, and the leader line of “109” references the points or “wings” and not the gasket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1, line 6, as to the recitation “one or multiple concentric protuberances”, in the alternative, it is unclear how one protuberance can be said to be concentric.  There must be at least two protuberances to satisfy the term “concentric”.  Note paragraph [0008] of the specification recites “two or multiple concentric protuberances”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivak (US 3,747,963).
As to claim 1, Shivak discloses a system to efficiently connect two or multiple pipes comprising: a pipe (24); a pushing plate (12) connected to the pipe; a sealing plate (20) to be connected to the pushing plate; a gasket (40) to be connected to the sealing plate; one or multiple concentric protuberances (34, 36, 38) emerging from the sealing plate.

As to claim 2, Shivak discloses a system as in Claim 1, wherein the protuberances have a conic, ring, shape (see Figs. 3-8).  
Insofar as Applicant can characterize the protuberances depicted by Fig. 2 as conic, so too can Shivak’s protuberances be characterized as “conic”. 

As to claim 4, Shivak discloses a system as in Claim 1, wherein one or multiple pipes rotate, translate or both (col. 3, ll. 33-40).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivak.
In the instance that Shivak’s protuberances cannot be considered conic:
As to claim 2, Shivak discloses a system as in Claim 1, except that the protuberances have a conic, ring, shape.  Shivak states that it is preferable that the protuberances (34, 36) have the general shape of one-fourth of a circular torus.  Shivak makes clear that this is a preference, not a requirement.
Accordingly, it would have been obvious matter of design choice to modify the shape of Shivak’s protuberances to be conic, since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 3, Shivak discloses a system as in Claim 2, except that the protuberances are positioned at least at a distance of 5 millimeters one from the other.  Shivak discloses that the distance between the protuberances is preferably equal to the thickness T of the gasket (col. 4, ll. 23-25), though is not explicit to the dimensions. 
.

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivak in view of EP 1 267 049 A1.
As to claim 5, Shivak discloses a system as in Claim 4, except that the pushing plate is larger at least of 10 millimeters than the sealing plate and the gasket.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shivak such that the pushing plate is larger at least of 10 millimeters than the sealing plate and the gasket as would be necessary for the intended application, since it has been held that where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Shivak discloses a system as in Claim 4, except that the pushing plate is equipped with 2 or more additional wings positioned at an equal-spaced angle one from the other where force is applied
However, EP 1 267 049 teaches a similar flanged pipe assembly having a gasket, wherein the flanges include wings, as shown in Fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shivak such that the pushing plate or flanges are shaped to include wings, as taught by EP 1 267 049, in order to provide an alternative means by which to connect the two pipes, thereby reducing material cost, and/or since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivak in view of Houghton (US 2,998,269).
As to claim 6, Shivak discloses a system as in Claim 4 except that a sticky substance is present between the protuberances.
However, Houghton teaches a pipe coupling using an adhesive to effectively secure the coupling components, and thereby provides a general teaching of the use of adhesive to secure components together in a pipe coupling.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shivak to include adhesive between the protuberances, as taught by Houghton, in order to better secure the gasket to the insert members (20, 22).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivak in view of Kubota et al (US 8,104,349).
As to claim 7, Shivak discloses a system as in Claim 1, except that the gasket, the pushing plate, the sealing plate and the pipes are remotely and automatically controlled by a software that determines their movements through a sensor placed on them.
However, Kubota et al teaches remotely and automatically controlling pipe coupling components by a software that determines their movements through a sensor placed on the components.
.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krejci (US 8,684,363) discloses a flanged pipe joint having a sealing arrangement that includes a component having concentric rings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679